Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-19 directed to process claims non-elected without traverse.  Accordingly, claims 18-19 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows:
In claim 1, line 13, before “epitaxial layer”, delete “the”, and insert “an”.
The limitation must read “an epitaxial layer”.
	In claim 11, line 9, before “epitaxial layer”, delete “the”, and insert “an”.
	The limitation must read “an epitaxial layer”.

Cancel withdrawn claims 18-19.
Allowable Subject Matter
Claims 1, 2-3, 5, 8-12 & 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor transistor device, comprising: a main Insulated Gate Bipolar Transistor (IGBT) having a main gate, a main collector, and a main emitter; a sense IGBT having a sense gate, a sense collector, and a sense emitter, the sense gate being electrically connected to the main gate, and the sense collector being electrically connected to the an epitaxial layer and isolated by a second JTE formed in a first ring formation surrounding the sense emitter region, the epitaxial layer including an electrically isolated area between the first JTE and the second JTE, and the back-to-back Zener diodes are formed in a second ring formation on a polysilicon layer that is formed on an insulating layer above a portion of at least the second JTE.
Claims 2-3, 5 and 8-10 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 11, the prior art of record fails to teach or suggest, a semiconductor transistor device, comprising:AMENDMENT AND RESPONSE UNDER 37 C.F.R. 1.111 AND APPLICANT'S SUMMARY OF EXAMINER INTERVIEWPage 4a substrate; a main emitter region formed on the substrate and isolated by at least a first junction termination extension (JTE), the main emitter region forming a main emitter of a main Insulated Gate Bipolar Transistor (IGBT); a first plurality of gate trenches formed in the main emitter region and forming a main gate of the main IGBT; a sense emitter region formed in an epitaxial layer and isolated by a second JTE, the sense emitter region forming a sense emitter of a sense IGBT; a second plurality of gate trenches formed in the sense emitter region and forming a sense gate of the sense IGBT, and electrically connected to the main gate of 
Claims 12, & 14-15 are allowed as being directly or indirectly dependent of the allowed independent base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894